Title: To Alexander Hamilton from Rufus Graves, 14 September 1799
From: Graves, Rufus
To: Hamilton, Alexander


          
            Sir,
            Hanover 14th. Sept. 1799.
          
          I received by this day’s mail your letters of the twenty seventh and twenty eighth of Augt. with  the enclosed papers addressed to me at Exeter. I have not been able to complete my first Return, on account of not having received the weekly returns from Rhode Island, and one of the companies in New Hampshire. I have called on the delinquents, and shall forward my first return by next mail. The recruiting business has been very successful so far as I have been informed. The returns of six Companies, for the four first weeks, ending the 31st. Augt., amount to eighty three. I hope our being last in beginning the recruiting service will not render us last in completing it. Our success is encreasing, and we shall, in a short time, be in  want of more bounty money.
          I will give farther information by next mail—Circumstances render it necessary for me to continue at Hanover until the first monday in October;   after which I shall take my station at Exeter—
          I have the honor to be, with very great respect, Sir, Your obedient Servt.
          
            R Graves Lt Col. Comt 16 US Regt
          
          Major General Hamilton.
        